Dear Mr. Frickey:
You have requested the opinion of this office on the legal procedures which are required for the Sunset Drainage District (the "District") to dispose of surplus immovable property owned by the District adjacent to some of its drainage structures.
La. R.S. 38:1808 authorizes the governing authority of St. Charles Parish to create drainage districts comprised of all or any portion of the parish and constitutes the St. Charles Parish Council as the governing authority of each drainage district so created.
R.S. 38:1808C(1) authorizes such drainage districts:
     To acquire. Purchase, lease as lessee, and hold and use any franchise, property, real, personal or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of the authority, and to sell, lease, transfer, and dispose of any property or interest therein at any time acquired by it.
Unfortunately this statute is silent on the procedure which should be used for such transactions. Other statutes prescribe requisite procedures for municipalities, parishes and levee and drainage districts, the latter being the closest in function to the Sunset Drainage District.  R.S. 38:320 provides:
     When any levee board or levee and drainage board desires to sell or lease any lands which it owns, the board shall comply with the advertising and bid requirements contained in R.S. 41:131 et seq., R.S. 41:1212 et seq., or R.S. 41:1261
et seq.. . . .
Of the three referenced statutes, only R.S. 41:131-140 deal with the sale of land rather than the lease of publicly owned lands. We recommend compliance with the advertising and minimum price provisions of this statute and adjusting it to take into account that title to the land being sold is in the District rather than the State.
We trust that this answers your inquiry.  Please let us know if we may be of further assistance in dealing with the sale of these assets of the District.
Very duly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                           By: ______________________________________  GLENN  R.  DUCOTE
Assistant Attorney General
RPI/GRD/cla
Date Received:
Date Released:
Glenn R. Ducote Assistant Attorney General